           Case 3:16-cv-03938-RS Document 156 Filed 11/05/20 Page 1 of 5



 1   GILBERT R. SEROTA (#75305)
     gilbert.serota@arnold.porter.com
 2   ARNOLD & PORTER KAYE SCHOLER LLP
     Three Embarcadero Center, 10th Floor
 3   San Francisco, CA 94111-4024
     Telephone: (415) 471-3170
 4   Facsimile: (415) 471-3400
 5
     ALEX J. KAPLAN (appearance pro hac vice)
 6   ajkaplan@sidley.com
     Jon W. Muenz (appearance pro hac vice)
 7   jmuenz@sidley.com
     SIDLEY AUSTIN LLP
 8   787 Seventh Avenue
     New York, NY 10019
 9   Telephone: (212) 839-5300
     Facsimile: (212) 839-5599
10
     Attorneys for Defendants
11

12                               UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
14

15   ROBERT CRAGO, Individually And On           Case No.: 3:16-cv-3938-RS
     Behalf Of All Others Similarly Situated,
16                                               CLASS ACTION
                          Plaintiff,
17                                               JOINT STIPULATION AND [PROPOSED]
            vs.                                  ORDER FOR EXTENSION OF CLASS
18                                               CERTIFICATION SCHEDULE $6
     CHARLES SCHWAB & CO., INC., and THE         02',),('%<7+(&2857
19   CHARLES SCHWAB CORPORATION,

20                        Defendants.

21

22

23

24

25

26
27

28


         STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF CLASS CERTIFICATION SCHEDULE
                                       Case No. 16-cv-3938-RS
            Case 3:16-cv-03938-RS Document 156 Filed 11/05/20 Page 2 of 5



 1          Pursuant to Local Rule 6-2, Lead Plaintiffs Robert Wolfson and Frank Pino and named

 2   plaintiff Scott Posson (“Plaintiffs”), and Defendants Charles Schwab & Co., Inc. and The Charles
 3   Schwab Corporation (“Defendants” or “Schwab” and, together with Plaintiffs, the “Parties”), by and

 4   through their respective counsel, for good cause, hereby stipulate as follows:

 5          WHEREAS, on April 15, 2019, the Court entered a Case Management Scheduling Order

 6   setting the case schedule through the class certification hearing (ECF No. 144), and on June 23, 2020

 7   the Court so-ordered the Parties’ stipulation to extend the case schedule (ECF No. 154);

 8          WHEREAS, the Parties have engaged in class certification and merits discovery and are

 9   continuing to meet and confer in good faith regarding outstanding issues;

10          WHEREAS, pre-class certification fact depositions have been completed;

11          WHEREAS, Plaintiffs produced expert disclosures and a report concerning class certification

12   on September 1, 2020, but production of certain backup expert materials was delayed;

13          WHEREAS, Defendants require additional time to review and respond to the complete set of

14   Plaintiffs’ expert disclosures, report and backup materials;

15          WHEREAS, the Parties have agreed, with the Court’s approval, to modify the Case

16   Management Scheduling Order to extend the deadlines for approximately thirty days (30) through the

17   class certification hearing;

18          WHEREAS, this is the Parties’ sixth request for an extension of the deadlines in the Case

19   Management Scheduling Order;

20          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, SUBJECT TO

21   APPROVAL BY THIS COURT, as follows:

22          The deadlines through the class certification hearing shall be as follows:

23

24

25

26
27

28

                                                      -2-
         STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF CLASS CERTIFICATION SCHEDULE
                                       Case No. 16-cv-3938-RS
          Case 3:16-cv-03938-RS Document 156 Filed 11/05/20 Page 3 of 5



 1
              Event                                                      Deadline
 2
       Defendants’ expert disclosures and report(s) concerning class     December 7, 2020
 3     certification (including any backup materials)
       Plaintiffs’ rebuttal report(s) concerning class certification     January 25, 2021
 4     (including any backup materials)
 5     Expert depositions concerning class certification                 February 3-12, 2021
       Plaintiffs’ class certification motion and Daubert challenges     March 17, 2021
 6
       Defendants’ class certification opposition, Daubert               May 18, 2021
 7     challenges, and Daubert opposition
       Plaintiffs’ reply brief, opposition to Daubert challenges, and    June 7, 2021
 8     reply to Daubert challenges of Defendants’ expert(s)
 9     Defendants’ reply to Daubert challenges of Plaintiffs’ experts    July 1, 2021
       Class Certification Hearing                                        -XO\
10

11

12         IT IS SO STIPULATED.
13   Dated: November 4, 2020.                            GLANCY PRONGAY & MURRAY LLP
14                                                       By: /s/ Garth Spencer
                                                         Jonathan Rotter (#234137)
15                                                       jrotter@glancylaw.com
                                                         Lionel Glancy (#134180)
16                                                       lglancy @glancylaw.com
17                                                       Garth Spencer (appearance pro hac vice)
                                                         gspencer@glancylaw.com
18                                                       1925 Century Park East, Suite 2100
                                                         Los Angeles, CA 90067
19                                                       Telephone: (310) 201-9150
                                                         Facsimile: (310) 201-9160
20
                                                         Attorneys for Lead Plaintiff Frank Pino
21                                                       and Co-Lead Counsel for the Class

22                                                       BRAGAR EAGEL & SQUIRE, P.C.
                                                         Lawrence P. Eagel
23                                                       eagel@bespc.com
                                                         David J. Stone (#208961)
24                                                       stone@bespc.com
                                                         Melissa A. Fortunato (#319767)
25                                                       fortunato@bespc.com
                                                         810 Seventh Avenue, Suite 620
26                                                       New York, New York 10019
                                                         Telephone: (212) 308-5858
27
                                                         Facsimile: (212) 486-0462
28                                                      Attorneys for Lead Plaintiff Robert Wolfson
                                                        and Co-Lead Counsel for the Class
                                                      -3-
        STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF CLASS CERTIFICATION SCHEDULE
                                      Case No. 16-cv-3938-RS
            Case 3:16-cv-03938-RS Document 156 Filed 11/05/20 Page 4 of 5



 1                                                         LEVI & KORSINSKY, LLP
                                                           Rotter Eduard Korsinsky
 2                                                         nporritt@zlk.com
                                                           Nicholas I. Porritt
 3                                                         nporritt@zlk.com
                                                           Nancy A. Kulesa
 4                                                         nkulesa@zlk.com
                                                           30 Broad Street, 24th Floor
 5                                                         New York, New York 10004
                                                           Telephone: (212) 363-7500
 6                                                         Facsimile: (212) 363-7171 (#234137)
                                                           Attorneys for Plaintiff Scott Posson
 7

 8   Dated: November 4, 2020.                              ARNOLD & PORTER KAYE SCHOLER LLP

 9                                                         By: /s/ Gilbert R. Serota
                                                           Gilbert R. Serota (#75305)
10                                                         gilbert.serota@arnoldporter.com
                                                           Three Embarcadero Center, 10th Floor
11                                                         Telephone: (415) 471-3100
                                                           Facsimile: (415) 471-3400
12
                                                           SIDLEY AUSTIN LLP
13
                                                           Alex J. Kaplan (pro hac vice)
14                                                         ajkaplan@sidley.com
                                                           Jon W. Muenz (pro hac vice)
15                                                         jmuenz@sidley.com
                                                           787 Seventh Avenue
16                                                         New York, NY 10019
                                                           Telephone: (212) 839-5300
17                                                         Facsimile: (212) 839-5599
18                                                         Attorneys for Defendants

19

20                                                 ATTESTATION

21           I, Gilbert R. Serota, am the ECF User whose identification and password are being used to
22   file this Proposed Order for Extension of Class Certification Schedule. In compliance with Local

23   Rule 5-1(i)(3), I hereby attest that Counsel for Plaintiffs concur in this filing.
24   Dated: November 4, 2020.
25                                                   /s/ Gilbert R. Serota
                                                     GILBERT R. SEROTA
26
27

28

                                                        -4-
         STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF CLASS CERTIFICATION SCHEDULE
                                       Case No. 16-cv-3938-RS
           Case 3:16-cv-03938-RS Document 156 Filed 11/05/20 Page 5 of 5



 1                                          [PROPOSED] ORDER

 2          Based on the Parties’ stipulation and the good cause described therein, the Court GRANTS

 3   this stipulation. The following schedule shall apply:

 4
               Event                                                       Deadline
 5
        Defendants’ expert disclosures and report(s) concerning class      December 7, 2020
 6      certification (including any backup materials)
 7      Plaintiffs’ rebuttal report(s) concerning class certification      January 25, 2021
        (including any backup materials)
 8      Expert depositions concerning class certification                  February 3-12, 2021
 9      Plaintiffs’ class certification motion and Daubert challenges      March 17, 2021
        Defendants’ class certification opposition, Daubert                May 18, 2021
10      challenges, and Daubert opposition
11      Plaintiffs’ reply brief, opposition to Daubert challenges, and     June 7, 2021
        reply to Daubert challenges of Defendants’ expert(s)
12      Defendants’ reply to Daubert challenges of Plaintiffs’ experts     July 1, 2021
13      Class Certification Hearing                                        July 22, 2021

14       IT IS SO ORDERED.

15

16   DATED: November 5, 2020

17

18                                                              The Honorable Richard Seeborg
                                                                                         Seebborg
                                                                  United
                                                                  U it d States
                                                                         St t District
                                                                                Di t i t JJudge
                                                                                            d
19

20

21

22

23

24

25

26
27

28

                                                       -5-
         STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF CLASS CERTIFICATION SCHEDULE
                                       Case No. 16-cv-3938-RS
